UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-1043 Brunswick Corporation (Exact name of registrant as specified in its charter) Delaware 36-0848180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 N. Field Court, Lake Forest, Illinois 60045-4811 (Address of principal executive offices) (Zip Code) (847) 735-4700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The number of shares of Common Stock ($0.75 par value) of the registrant outstanding as of July 27, 2007, was 88,525,547. BRUNSWICK CORPORATION INDEX TO QUARTERLY REPORT ON FORM 10-Q June 30, 2007 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Statements of Income for the three months and six months ended June 30, 2007, and July 1, 2006 (unaudited) 1 Condensed Consolidated Balance Sheets as of June 30, 2007 (unaudited), December 31, 2006, and July 1, 2006 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007, and July 1, 2006 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 6. Exhibits 36 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements BRUNSWICK CORPORATION Consolidated Statements of Income (in millions, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 Net sales $ 1,522.9 $ 1,543.1 $ 2,909.0 $ 2,956.4 Cost of sales 1,190.6 1,188.3 2,280.3 2,288.2 Selling, general and administrative expense 210.3 182.6 420.2 367.3 Research and development expense 35.7 34.0 69.2 64.5 Operating earnings 86.3 138.2 139.3 236.4 Equity earnings 7.1 6.6 13.4 11.8 Other income (expense), net 0.2 (2.6 ) (0.2 ) (2.7 ) Earnings before interest and income taxes 93.6 142.2 152.5 245.5 Interest expense (13.3 ) (14.2 ) (26.9 ) (27.8 ) Interest income 1.9 2.5 3.7 5.4 Earnings before income taxes 82.2 130.5 129.3 223.1 Income tax provision 25.3 36.0 38.1 54.5 Net earnings from continuing operations 56.9 94.5 91.2 168.6 Discontinued operations: Earnings (loss) from discontinued operations, net of tax 0.6 (11.3 ) 4.0 (18.0 ) Gain (loss) on disposal of discontinued operations, net of tax (0.2 ) – 7.7 – Net earnings (loss) from discontinued operations 0.4 (11.3 ) 11.7 (18.0 ) Net earnings $ 57.3 $ 83.2 $ 102.9 $ 150.6 Earnings per common share: Basic Net earnings from continuing operations $ 0.63 $ 1.00 $ 1.00 $ 1.77 Earnings (loss) from discontinued operations, net of tax – (0.12 ) 0.04 (0.19 ) Gain (loss) on disposal of discontinued operations, net of tax – – 0.09 – Net earnings $ 0.63 $ 0.88 $ 1.13 $ 1.58 Diluted Net earnings from continuing operations $ 0.63 $ 0.99 $ 1.00 $ 1.76 Earnings (loss) from discontinued operations, net of tax – (0.12 ) 0.04 (0.19 ) Gain (loss) on disposal of discontinued operations, net of tax – – 0.09 – Net earnings $ 0.63 $ 0.87 $ 1.13 $ 1.57 Weighted average shares used for computation of: Basic earnings per share 90.5 94.7 91.0 95.2 Diluted earnings per share 91.0 95.5 91.5 96.1 The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 1 BRUNSWICK CORPORATION Condensed Consolidated Balance Sheets (in millions) June 30, December 31, July 1, 2007 2006 2006 (unaudited) (unaudited) Assets Current assets Cash and cash equivalents, at cost, which approximates market $ 278.8 $ 283.4 $ 310.6 Accounts and notes receivable, less allowances of $28.5, $29.7 and $24.4 575.4 492.3 542.5 Inventories Finished goods 462.2 410.4 393.4 Work-in-process 328.9 308.4 338.6 Raw materials 141.5 143.1 141.9 Net inventories 932.6 861.9 873.9 Deferred income taxes 240.7 249.9 266.4 Prepaid expenses and other 63.6 85.4 64.4 Current assets held for sale 27.4 105.5 113.5 Current assets 2,118.5 2,078.4 2,171.3 Property Land 93.7 91.7 84.6 Buildings and improvements 644.9 631.6 606.5 Equipment 1,200.4 1,181.7 1,172.7 Total land, buildings and improvements and equipment 1,939.0 1,905.0 1,863.8 Accumulated depreciation (1,071.7 ) (1,046.3 ) (1,022.2 ) Net land, buildings and improvements and equipment 867.3 858.7 841.6 Unamortized product tooling costs 153.6 156.2 147.4 Net property 1,020.9 1,014.9 989.0 Other assets Goodwill 670.1 663.6 648.2 Other intangibles 318.7 322.6 347.1 Investments 146.5 142.9 149.9 Other long-term assets 184.8 195.1 235.6 Long-term assets held for sale 24.6 32.8 92.3 Other assets 1,344.7 1,357.0 1,473.1 Total assets $ 4,484.1 $ 4,450.3 $ 4,633.4 The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 2 BRUNSWICK CORPORATION Condensed Consolidated Balance Sheets (in millions, except share data) June 30, December 31, July 1, 2007 2006 2006 (unaudited) (unaudited) Liabilities and shareholders’ equity Current liabilities Short-term debt, including current maturities of long-term debt $ 0.4 $ 0.7 $ 1.0 Accounts payable 414.6 448.6 406.5 Accrued expenses 850.1 748.9 786.7 Current liabilities held for sale 19.4 95.0 64.9 Current liabilities 1,284.5 1,293.2 1,259.1 Long-term liabilities Debt 724.8 725.7 722.6 Deferred income taxes 43.9 86.3 142.0 Postretirement and postemployment benefits 224.7 224.2 208.2 Other 275.5 240.4 251.2 Long-term liabilities held for sale 10.7 8.7 6.8 Long-term liabilities 1,279.6 1,285.3 1,330.8 Shareholders’ equity Common stock; authorized: 200,000,000 shares, par value; issued: 102,538,000 shares 76.9 76.9 76.9 Additional paid-in capital 384.3 378.7 369.7 Retained earnings 1,932.3 1,820.7 1,892.4 Treasury stock, at cost: 13,631,000; 11,671,000 and 9,341,000 shares (390.8 ) (315.5 ) (240.5 ) Accumulated other comprehensive loss, net of tax (82.7 ) (89.0 ) (55.0 ) Shareholders’ equity 1,920.0 1,871.8 2,043.5 Total liabilities and shareholders’ equity $ 4,484.1 $ 4,450.3 $ 4,633.4 The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 3 BRUNSWICK CORPORATION Condensed Consolidated Statements of Cash Flows (in millions) (unaudited) Six Months Ended June 30, 2007 July 1, 2006 Cash flows from operating activities Net earnings from continuing operations $ 91.2 $ 168.6 Depreciation and amortization 84.8 81.7 Changes in non-cash current assets and current liabilities (97.3 ) (150.9 ) Income taxes 49.2 32.4 Other, net 6.6 (5.4 ) Net cash provided by operating activities of continuing operations 134.5 126.4 Net cash used for operating activities of discontinued operations (26.8 ) (32.7 ) Net cash provided by operating activities 107.7 93.7 Cash flows from investing activities Capital expenditures (82.5 ) (97.3 ) Acquisitions of businesses, net of cash acquired (1.6 ) (74.0 ) Investments 4.5 2.7 Proceeds from the sale of property, plant and equipment 1.6 5.4 Other, net 12.4 – Net cash used for investing activities of continuing operations (65.6 ) (163.2 ) Net cash provided by (used for) investing activities of discontinued operations 30.2 (3.5 ) Net cash used for investing activities (35.4 ) (166.7 ) Cash flows from financing activities Net issuances (repayments) of commercial paper and other short-term debt – 0.4 Payments of long-term debt including current maturities (0.5 ) (0.6 ) Stock repurchases (87.2 ) (117.3 ) Stock options exercised 10.8 13.4 Net cash used for financing activities of continuing operations (76.9 ) (104.1 ) Net cash used for financing activities of discontinued operations – – Net cash used for financing activities (76.9 ) (104.1 ) Net decrease in cash and cash equivalents (4.6 ) (177.1 ) Cash and cash equivalents at beginning of period 283.4 487.7 Cash and cash equivalents at end of period $ 278.8 $ 310.6 The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 4 Brunswick Corporation Notes to Consolidated Financial Statements (unaudited) Note 1 – Significant Accounting Policies Interim Financial Statements.The unaudited interim consolidated financial statements of Brunswick Corporation (“Brunswick” or “the Company”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Therefore, certain information and disclosures normally included in financial statements and related notes prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These financial statements should be read in conjunction with, and have been prepared in conformity with, the accounting principles reflected in the consolidated financial statements and related notes included in Brunswick’s 2006 Annual Report on Form 10-K (the 2006 Form 10-K), except for the accounting for unrecognized tax benefits, as discussed in Note 11 – Income Taxes. As indicated in Note 2 – Discontinued Operations, Brunswick’s results as discussed in the Notes to Consolidated Financial Statements reflect continuing operations only, unless otherwise noted.These interim results include, in the opinion of management, all normal and recurring adjustments necessary to present fairly the financial position of Brunswick as of June 30, 2007, December 31, 2006, and July 1, 2006, the results of operations for the three months and six months ended June 30, 2007, and July 1, 2006, and the cash flows for the six months ended June 30, 2007, and July 1, 2006.Due to the seasonality of Brunswick’s businesses, the interim results are not necessarily indicative of the results that may be expected for the remainder of the year. The Company maintains its financial records on the basis of a fiscal year ending on December 31, with the fiscal quarters ending on the Saturday closest to the end of the period (thirteen-week periods).The first two quarters of fiscal year 2007 ended on March 31, 2007, and June 30, 2007, and the first two quarters of fiscal year 2006 ended on April 1, 2006, and July 1, 2006. Recent Accounting Pronouncements. In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements,” (SFAS 157), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The adoption of SFAS 157 is not expected to have a material impact on the Company’s financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115” (SFAS 159). SFAS 159 permits entities to choose to measure certain financial assets and financial liabilities at fair value at specified election dates. Unrealized gains and losses on items for which the fair value option has been elected are to be reported in earnings. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The Company does not believe that the adoption of SFAS 159 will have a material impact on its financial statements. Note 2 – Discontinued Operations On April 27, 2006, Brunswick announced its intention to sell the majority of its Brunswick New Technologies (BNT) business unit, consisting of the Company’s marine electronics, portable navigation device (PND) and wireless fleet tracking businesses.Therefore, the Company has reported these BNT businesses as discontinued operations in accordance with the criteria of SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” related to the classification of assets to be disposed of by sale. In March 2007, Brunswick completed the sale of BNT’s marine electronics and PND businesses to Navico International Ltd. and MiTAC International Corporation, respectively, for proceeds of $44.2 million, including the effect of a $12.2 million working capital adjustment, resulting in an after-tax gain of $7.7 million. Post-closing adjustments with respect to these sales are anticipated to be finalized in the third quarter of 2007. In July 2007, Brunswick completed the sale of BNT’s wireless fleet tracking business to Navman Wireless Holdings L.P., as discussed in Note 15 – Subsequent Events.This transaction essentially completes the sale of the BNT businesses classified as discontinued operations. 5 Brunswick Corporation Notes to Consolidated Financial Statements (unaudited) The following table discloses the results of operations for BNT, including the gain on the divestitures, reported as discontinued operations for the three months and six months ended: Three Months Ended Six Months Ended June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 (in millions) Net sales $ 16.5 $ 69.9 $ 97.5 $ 117.4 Pre-tax earnings (loss) $ (2.6 ) $ (23.5 ) $ 2.1 $ (34.5 ) The following table reflects the financial position of the remaining net assets of BNT reported as discontinued operations: June 30, 2007 December 31, 2006 July 1, 2006 (in millions) Accounts receivable $ 23.0 $ 51.5 $ 44.5 Inventory, net 4.1 52.5 67.6 Other current assets 0.3 1.5 1.4 Total current assets 27.4 105.5 113.5 Goodwill and intangible assets 13.1 19.8 73.8 Investments 8.0 6.1 – Property, plant and equipment 3.5 6.9 18.5 Total long-term assets 24.6 32.8 92.3 Total assets 52.0 138.3 205.8 Accounts payable 6.3 46.4 35.3 Accrued expenses 13.1 48.6 29.6 Total current liabilities 19.4 95.0 64.9 Long-term liabilities 10.7 8.7 6.8 Total liabilities 30.1 103.7 71.7 Net assets $ 21.9 $ 34.6 $ 134.1 Note 3 – Share-Based Compensation On January 1, 2006, the Company adopted the provisions of SFAS No. 123 (revised 2004), “Share-Based Payment,” (SFAS 123R), which is a revision of SFAS No. 123, “Accounting for Stock-Based Compensation.” SFAS 123R supersedes Accounting Principles Board (APB) Opinion No. 25, “Accounting for Stock Issued to Employees,” and amends SFAS No. 95, “Statement of Cash Flows.” SFAS 123R requires all share-based payments to employees, including grants of stock options and the compensatory elements of employee stock purchase plans, to be recognized in the income statement based upon their fair values. Share-based employee compensation cost (benefit) is recognized as a component of Selling, general and administrative expense in the Consolidated Statements of Income.Refer to Note 15 to the consolidated financial statements in the 2006 Form 10-K for further details regarding the Company’s adoption of SFAS 123R. Under the 2003 Stock Incentive Plan (Plan), the Company may grant stock options, stock appreciation rights (SARs), nonvested stock and other types of awards to executives and other management employees. Issuances under the Plan may be from either authorized, but unissued, shares or treasury shares.The Company’s maximum issuance allowed by the Plan is 8.1 million shares.As of June 30, 2007, 3.9 million shares were available for grant. 6 Brunswick Corporation Notes to Consolidated Financial Statements (unaudited) Stock options were issued by the Company prior to 2005.Since 2005, the Company has issued SARs. Grants are generally exercisable over a period of 10 years, or as determined by the Human Resources and Compensation Committee of the Board of Directors. Grants vest over three or four years, or immediately in the event of a change in control, upon death or disability of the grantee, or, for grants issued prior to 2006, if age and years of service equals 65 or more, regardless of the grantee’s age.Vesting of 2006 and subsequent grants will occur immediately in the event of a change in control, upon death or disability of the grantee, or upon termination of employment if the grantee has attained the age of 62 and age plus years of service equals 70 or more.The exercise price per share cannot be less than the fair market value at the date of grant. During the three months and six months ended June 30, 2007, there were 0.0 million and 0.9 million SARs granted, respectively, which resulted in $0.7 million and $2.4 million of total expense. During the three months and six months ended July 1, 2006, there were 0.0 million and 0.9 million SARs granted, respectively, which resulted in $1.7 million and $3.1 million of total expense. These expenses resulted in a deferred tax asset for a tax benefit to be realized in future periods. The weighted average fair value of individual SARs granted was $9.91 and $11.88 during 2007 and 2006, respectively.The fair value of each grant was estimated on the date of grant using the Black-Scholes-Merton pricing model with the following weighted average assumptions used for 2007 and 2006: 2007 2006 Risk-free interest rate 4.8 % 4.4 % Dividend yield 1.8 % 1.5 % Volatility factor 29.9 % 31.2 % Weighted average expected life 5.1 – 6.2 years 4.8 – 6.1 years Nonvested stock awards are issued to key employees as determined by the Human Resources and Compensation Committee of the Board of Directors (nonvested stock shares were issued for grants prior to April 30, 2003, and subsequently, nonvested stock units were issued). Nonvested stock awards vest at the end of a three- to four-year period subject to continued employment, or immediately upon a change in control of the Company, or upon death or disability of the recipient. For grants issued before January 1, 2006, nonvested stock units are forfeited in the event employment terminates prior to vesting, except there is prorata vesting if the recipient’s age and years of service equals 65 or more upon termination of employment.Prorata vesting on grants issued in 2006 and 2007 will occur if the recipient’s age and years of service equals 70 or more upon termination of employment. Selected grants that are made in lieu of Strategic Incentive Plan cash payments vest one-third at the end of each of the first three grant date anniversaries, except immediate vesting if the recipient's age and years of service equals 70or more upon termination of employment.Nonvested stock units are eligible for dividends, which are reinvested and non-voting, and all awards have restrictions on the sale or transfer of such awards during the nonvested period. The cost of nonvested stock awards is recognized on a straight-line basis over the requisite service period. During the three months ended June 30, 2007, and July 1, 2006, there were no stock awards granted under these plans and $0.9 million and $1.8 million was charged to compensation expense under these plans, respectively. During the six months ended June 30, 2007, and July 1, 2006, there were 0.1 million and 0.3 million stock awards granted under these plans, respectively, and $2.3 million and $2.9 million was charged to compensation expense under these plans, respectively.Stock awards are issued to directors in accordance with terms and conditions determined by the Corporate Governance Committee of the Board of Directors.Director stock awards are fully vested with distribution deferred to the end of service as a director. The weighted average price per nonvested stock award at grant date was $33.00 and $39.15 for the nonvested stock awards granted in 2007 and 2006, respectively. As of June 30, 2007, there was $10.3 million of total unrecognized compensation cost related to nonvested share-based compensation arrangements granted under the Plan.That cost is expected to be recognized over a weighted average period of 1.8 years. 7 Brunswick Corporation Notes to Consolidated Financial Statements (unaudited) Note 4 – Earnings per Common Share The Company calculates earnings per share in accordance with SFAS No. 128, "Earnings per Share."Basic earnings per share is calculated by dividing net earnings by the weighted average number of common shares outstanding during the period.Diluted earnings per share is calculated similarly, except that the calculation includes the dilutive effect of stock options and nonvested stock awards.Weighted average basic shares decreased by 4.2 million shares during both the three months and six months ended June 30, 2007, versus the comparable periods in 2006, primarily due to the Company’s share repurchase program (as discussed in Note 13 – Share Repurchase Program), partially offset by shares issued upon the exercise of employee stock options. Basic and diluted earnings per share for the three months and six months ended June 30, 2007, and for the comparable periods ended July 1, 2006, were calculated as follows: Three Months Ended Six Months Ended June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 (in millions, except per share data) Net earnings from continuing operations $ 56.9 $ 94.5 $ 91.2 $ 168.6 Earnings (loss) from discontinued operations, net of tax 0.6 (11.3 ) 4.0 (18.0 ) Gain (loss) on disposal of discontinued operations, net of tax (0.2 ) – 7.7 – Net earnings $ 57.3 $ 83.2 $ 102.9 $ 150.6 Average outstanding shares – basic 90.5 94.7 91.0 95.2 Dilutive effect of common stock equivalents 0.5 0.8 0.5 0.9 Average outstanding shares – diluted 91.0 95.5 91.5 96.1 Basic earnings per share Net earnings from continuing operations $ 0.63 $ 1.00 $ 1.00 $ 1.77 Earnings (loss) from discontinued operations, net of tax – (0.12 ) 0.04 (0.19 ) Gain (loss) on disposal of discontinued operations, net of tax – – 0.09 – Net earnings $ 0.63 $ 0.88 $ 1.13 $ 1.58 Diluted earnings per share Net earnings from continuing operations $ 0.63 $ 0.99 $ 1.00 $ 1.76 Earnings (loss) from discontinued operations, net of tax – (0.12 ) 0.04 (0.19 ) Gain (loss) on disposal of discontinued operations, net of tax – – 0.09 – Net earnings $ 0.63 $ 0.87 $ 1.13 $ 1.57 As of June 30, 2007, there were 4.4 million options outstanding, of which 2.5 million were exercisable.There were 2.9 million and 2.7 million shares of common stock outstanding for which the exercise price of the options was higher than the average market price of the Company’s shares for the quarterly and year-to-date periods ended June 30, 2007, respectively. These options were not included in the computation of diluted earnings per share because the effect would have been anti-dilutive.This compares to 2.1 million and 2.0 million anti-dilutive options that were excluded from the corresponding periods ended July 1, 2006. 8 Brunswick Corporation Notes to Consolidated Financial Statements (unaudited) Note 5 – Commitments and Contingencies Financial Commitments The Company has entered into guarantees of indebtedness of third parties, which are primarily comprised of arrangements with financial institutions in connection with customer financing programs. Under these arrangements, the Company has guaranteed customer obligations to the financial institutions in the event of customer default, generally subject to a maximum amount, which is less than total obligations outstanding.The Company has also guaranteed payments to third parties that have purchased customer receivables from Brunswick and, in certain instances, has guaranteed secured term financing of its customers.In most instances, upon repurchase of the debt obligation, the Company receives rights to the collateral securing the financing. The maximum potential liability associated with these customer financing arrangements was $113.4 million as of June 30, 2007.Any potential payments on these customer financing arrangements would extend over several years. The Company has also entered into arrangements with third-party lenders where it has agreed, in the event of a default by the customer, to repurchase, from the third-party lender, Brunswick products repossessed from the customer. These arrangements are typically subject to a maximum repurchase amount. The Company’s risk under these arrangements is mitigated by the value of the products repurchased as part of the transaction. The maximum amount of collateral the Company could be required to purchase was $173.9 million as of June 30, 2007. Based on historical experience and current facts and circumstances, and in accordance with FASB Interpretation No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others – An Interpretation of FASB Statements No. 5, 57, and 107 and Rescission of FASB Interpretation No. 34,” the Company has recorded the estimated net liability associated with losses from these guarantee and repurchase obligations on its Condensed Consolidated Balance Sheets.Historical cash requirements and losses associated with these obligations have not been significant. Financial institutions have issued standby letters of credit and surety bonds conditionally guaranteeing obligations on behalf of the Company totaling $62.2 million as of June 30, 2007.This amount is primarily comprised of standby letters of credit and surety bonds issued in connection with the Company’s self-insured workers’ compensation program as required by its insurance companies and various state agencies. The Company has recorded reserves to cover liabilities associated with these programs. Under certain circumstances, such as an event of default under the Company’s revolving credit facility, or, in the case of surety bonds, a ratings downgrade below investment grade, the Company could be required to post collateral to support the outstanding letters of credit and surety bonds.Surety bonds totaled $15.1 million as of June 30, 2007. Product Warranties The Company records a liability for product warranties at the time revenue is recognized.The liability is estimated using historical warranty experience, projected claim rates and expected costs per claim.The Company adjusts its liability for specific warranty matters when they become known and the exposure can be estimated.The Company’s warranty reserves are affected by product failure rates as well as material usage and labor costs incurred in correcting a product failure.If these estimated costs differ from actual costs, a revision to the warranty reserve would be required. The following activity related to product warranty liabilities from continuing operations was recorded in Accrued expenses and Long-term liabilities – Other during the six months ended June 30, 2007: 2007 (in millions) Balance at beginning of period $ 161.0 Payments made (56.4 ) Provisions/additions for contracts issued/sold 55.5 Aggregate changes for preexisting warranties (1.3 ) Balance at end of period $ 158.8 9 Brunswick Corporation Notes to Consolidated Financial Statements (unaudited) Additionally, marine engine customers may purchase a contract from the Company that extends product protection beyond the standard product warranty period.For certain extended warranty contracts in which the Company retains the warranty obligation, a deferred liability is recorded based on the aggregate sales price for contracts sold. The deferred liability is reduced and revenue is recognized over the contract period as costs are expected to be incurred.Deferred revenue associated with contracts sold by the Company that extend product protection beyond the standard product warranty period, not included in the table above, was $19.8 million as of June 30, 2007. Legal and Environmental The Company accrues for litigation exposure based upon its assessment, made in consultation with counsel, of the likely range of exposure stemming from the claim.In light of existing reserves, the Company’s litigation claims, when finally resolved, will not, in the opinion of management, have a material adverse effect on the Company’s consolidated financial position.If current estimates for the cost of resolving any claims are later determined to be inadequate, results of operations could be adversely affected in the period in which additional provisions are required. Tax Case.In February 2003, the United States Tax Court issued a ruling upholding the disallowance by the Internal Revenue Service (IRS) of capital losses and other expenses for 1990 and 1991 related to two partnership investments entered into by the Company. In April 2003, the Company elected to pay the IRS $62 million (approximately $50 million after-tax), and in April 2004, the Company elected to pay the IRS an additional $10 million (approximately $8 million after-tax), in connection with this matter pending settlement negotiations. The payments were comprised of $33 million in taxes due and $39 million of pre-tax interest (approximately $25 million after-tax). The Company elected to make these payments to avoid future interest costs. On March 9, 2005, the Company and the IRS reached a preliminary settlement of the issues involved in and related to this case, in which the Company agreed to withdraw its appeal of the tax ruling. All amounts due as a result of the settlement were covered by the payments previously made to the IRS. In addition, all tax computations related to taxable years 1986 through 2001 were calculated and agreed to with the IRS at the examination level. The statute of limitations related to these taxable years expired on March 9, 2006.As a result of these issues and other assessments, the Company reversed $18.2 million of tax reserves in the first half of 2006, consisting of $12.4 million in the first quarter and $5.8 million in the second quarter, primarily related to the reassessment of underlying exposures. During the second quarter of 2006, Brunswick received a refund of $12.9 million from the IRS related to the final settlement for these tax years. Additionally, these tax years will be subject to tax audits by various state jurisdictions to determine the state tax effect of the IRS's audit adjustments. Chinese Supplier Dispute.Brunswick is involved in an arbitration proceeding in Hong Kong arising out of a commercial dispute with a former contract manufacturer in China, Shanghai Zhonglu Industrial Company Limited (Zhonglu).The Company filed the arbitration seeking damages based on Zhonglu's breach of a supply and distribution agreement pursuant to which Zhonglu agreed to manufacture bowling equipment.Zhonglu has asserted counterclaims seeking damages for alleged breach of contract among other claims.The arbitration tribunal heard final arguments in August 2005 and the Company is awaiting a decision in the matter.The Company does not believe that the resolution of this dispute will have a material adverse effect on its consolidated financial condition or results of operations. Patent Infringement Dispute.In October 2006, Brunswick was sued by Electromotive, Inc. (Electromotive) in the United States District Court for the Northern District of Virginia.Electromotive claimed that a number of engines sold by Brunswick’s Mercury Marine business had infringed an expired patent held by Electromotive related to a method for engine timing and cylinder firing.Trial in the case commenced on July 11, 2007, and, on July 27, 2007, a jury returned a verdict in favor of Electromotive in the amount of approximately $3 million, which was provided forin the second quarter of 2007. 10 Brunswick Corporation Notes to Consolidated Financial Statements (unaudited) Brazilian Customs Dispute.In June 2007, the Brazilian Customs Office issued an assessment against a Company subsidiary in the amount of approximately $12 million related to the importation of Life Fitness products into Brazil.The assessment was based on a determination by Brazilian customs officials that the proper import value of Life Fitness equipment imported into Brazil should be the manufacturer's suggested retail price of those goods in the United States.The assessment consists of duties, penalties and interest on the importation of Life Fitness products into Brazil over the past five years.Brunswick believes that this determination by the Brazilian Customs Office of the value of the imported goods is without merit, and has appealed the assessment.The Company does not believe that the resolution of this dispute will have a material adverse effect on its consolidated financial condition or results of operations. Refer to Note 10 to the consolidated financial statements in the 2006 Form 10-K for disclosure of the potential cash requirements of environmental proceedings and a discussion of other legal matters as of December 31, 2006. Note 6 – Segment Data Brunswick is a manufacturer and marketer of leading consumer brands, and operates in four reportable segments: Boat, Marine Engine, Fitness and Bowling &
